COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 IN RE: GREGORY MARK LEVITZ,                   §
                                                             No. 08-13-00188-CR
                Relator.                       §
                                                        AN ORIGINAL PROCEEDING
                                               §
                                                               IN MANDAMUS
                                               §

                                               §

                                               §


                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Jay Gibson, Judge of the 70th District Court of Ector County, Texas, and

concludes that Relator’s petition for writ of mandamus should be dismissed for want of

jurisdiction. We therefore dismiss the petition for writ of mandamus, in accordance with the

opinion of this Court.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.